Citation Nr: 0530072	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  93-09 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for anxiety secondary to 
head trauma, currently rated at 30 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel




INTRODUCTION

The veteran served on active duty from October 1950 to 
October 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a 
February 1991 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico,
which denied an increased rating for anxiety secondary to 
head trauma.

In December 1994, March 1999, and February 2003, the Board 
remanded the issue on appeal for further development.

FINDINGS OF FACT

1.  All evidence necessary for disposition of the claim has 
been developed and the appellant has received the required 
notice.

2.  Since August 1990, the veteran's anxiety disability has 
been manifested primarily by anxiety and irritability.  
Memory is intact, thought process is coherent and logical, 
and there is no evidence of phobias, obsessions, panic 
attacks or suicidal ideation. Occupational and social 
impairment is moderate, with no impairment of thought process 
or communication, and no inappropriate behavior. 


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for anxiety 
secondary to head trauma have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Codes 9400, 9440 (as 
in effect before and since November 7, 1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).

In a June 2002 letter, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, of what part of that evidence he was to provide, 
and what part VA would attempt to obtain for him.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The letter also advised the veteran to submit any additional 
evidence showing aggravation of his service-connected anxiety 
disorder.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112 (2004).  

The original rating decision on appeal was in February 1991, 
prior to the enactment of the VCAA.  Therefore, the veteran 
did not receive a notice complying with the requirements of 
the VCAA prior to the initial rating decision denying his 
claims.  Nonetheless, the Board finds that the lack of such a 
pre-decision notice is not prejudicial to the veteran.  VCAA 
notice was provided by the RO prior to this transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

The Board notes that the veteran is represented and has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices. Moreover, neither the veteran or his representative 
has alleged any prejudice with respect to the timing of the 
VCAA notification, nor has any been shown.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  
In this case, the veteran's service medical records are on 
file and the RO has obtained all available post-service VA 
and private medical records identified by the veteran.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), 
(3).  Moreover, the veteran has been afforded VA medical 
examinations in June 1992, May 1996, July 1996, May 1999, and 
October 2003, and a Field Survey was performed in September 
2003, in connection with his claim for an increased rating. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2005).  

Factual Background

The veteran has been service connected for an anxiety 
neurosis with a 30 percent rating since March 1973.

In conjunction with his claim for an increase, he was 
provided VA medical examinations in June 1992, May 1996, July 
1996, May 1999, and October 2003, and a Field Survey was 
conducted in September 2003.

The June 1992 VA Examination Report reflects that the veteran 
reported anxiety, outbursts of anger, and visual 
hallucinations caused by the medication he takes.  
The examining physician diagnosed chronic generalized anxiety 
disorder with preserved memory, average intellectual 
functioning, fair judgment, and superficial insight.  The 
veteran was not suicidal, delusional, or hallucinating. 
Alcohol abuse was noted.  No GAF score was assigned.

The May 1996 VA Examination Report reflects that the veteran 
reported being irritable and ill-humored, unable to sleep if 
he does not take prescribed medication, and frustrated 
because he was left impotent after a surgical procedure 
performed for a prostate problem.  The examining physician 
diagnosed chronic generalized anxiety disorder and alcohol 
abuse in alleged partial remission, with fairly preserved 
memory, average intellectual functioning, fair judgment, and 
poor insight.  The veteran was not suicidal, delusional, or 
hallucinating.  A GAF score of 61 was assigned.

The July 1996 Psychological Screening Report reflects that 
the veteran failed to complete all the tests, that the 
symptoms he reported were inconsistent with the results of 
the tests, and that there were internal inconsistencies in 
his responses that rendered his test results unreliable.  His 
only complaints were irritability, anxiety, and sadness.  
Judgment seemed fair.  The examiner concluded that the 
veteran intentionally or unintentionally exaggerated his 
symptoms and that no diagnosis was possible given the 
inconsistencies.

The May 1999 VA Examination Report reflects that the veteran 
reported he had headaches and dental pain and had problems 
sleeping, for which he was taking medication.  He said he was 
not claiming for a nervous condition.  The examining 
physician diagnosed mild generalized anxiety disorder, with 
good memory, clear and coherent speech, good concentration, 
good attention, and fair judgment and insight.  The veteran 
was not suicidal or homicidal, with good impulse control.  No 
GAF score was provided.  The examiner noted that the veteran 
had received fee-basis psychiatric treatment with diagnoses 
of schizophrenia, cocaine abuse, and depression.

A September 2003 Field Survey Report reflects that the 
veteran lived in a clean and adequately furnished house in a 
middle class neighborhood, was cordial and well-mannered, was 
involved in community affairs, did not work, and had a good 
relationship with his wife.  He was oriented.  Memory was 
intact.  Judgment was good.  His thought process was logical 
and coherent.

The October 2003 VA Examination Report reflects that the 
veteran reported he had
anxiety, restlessness, tension, easy fatigability, 
irritability, insomnia, and was unable to concentrate.  The 
examining physician diagnosed generalized anxiety disorder, 
with coherent and logical thought processes, no evidence of 
disorganized speech, intact memory for recent, remote and 
immediate events, good judgment and fair insight.  The 
veteran had no phobias, obsessions, or panic attacks, was in 
contact with reality, and had no suicidal ideas.  The 
examiner opined that the symptoms observed moderately 
interfered with the veteran' occupational and social 
functioning.  A GAF score of 60 was assigned. 

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule) found in 38 C.F.R., Part 4.  The Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155); 
38 C.F.R. § 4.1.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, and 4.41.

Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of the 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating, otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

Generalized anxiety disorders are rated under the general 
rating formula for mental disorders contained in 38 C.F.R. 
§ 4.130, Diagnostic Code 9440.

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) warrants a 
rating of 30 percent.

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks) impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships warrants a rating of 50 percent.  

During the pendency of this appeal, the applicable rating 
criteria for mental disorders were amended effective November 
7, 1996.  See 61 Fed. Reg. 52,695 (October 8, 1996).  The 
prior version of the regulation provided that a 30 percent 
rating was warranted where the evidence showed definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people; the psychoneurotic 
symptoms resulted in such reduction in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite industrial impairment.  A 50 percent rating was 
warranted where the evidence showed that the ability to 
establish or maintain effective relationships with people was 
considerably impaired; by reason of psychoneurotic symptoms 
the reliability, flexibility, and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
38 C.F.R. § 4.132 (1996)

In Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
addressed when a new regulation is to be applied to a pending 
claim.  See VAOPGCPREC 7-2003, 69 Fed. Reg. 25,174 (May 5, 
2004).  The procedure for such a determination involves, 
first, determining whether the regulation identifies the 
types of claims to which it applies.  If the regulation is 
silent, VA must determine whether applying the provision to 
claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  However, if 
applying the new provision would not produce retroactive 
effects, VA ordinarily must apply the new provision.  
Generally speaking, provisions affecting entitlement to only 
prospective benefits do not produce any retroactive effects 
when applied to claims that were pending when the new 
provision took effect.  Most regulations liberalizing the 
criteria for entitlement to a benefit may be applied to 
pending claims because they would affect only prospective 
relief, and regulations restricting the right to a benefit 
may have disfavored retroactive effects to the extent their 
application to a pending claim would extinguish the 
claimant's right to benefits for periods before the statute 
or regulation took effect.

In the present case, the Board notes that the new regulations 
pertaining to the evaluation of mental disorders do not 
identify the specific types of claims to which they are to 
apply (i.e., the regulations do not indicate whether they are 
to be applied to pending claims).  Thus, the question to be 
addressed is whether application of those regulations to a 
claim pending at the time of their promulgation would produce 
genuinely retroactive effects.  In this case, the Board finds 
that they would not produce the proscribed effect, at least 
to the extent that the new regulations are liberalizing.  
This is so because 38 U.S.C.A. § 5110(g) provides that the 
effective date of benefits awarded pursuant to a liberalizing 
statute or regulation may be no earlier than the effective 
date of the statute or regulation.  Hence, the new 
regulations may affect only prospective relief.

Consequently, the revised provisions may be applied to the 
evaluation of the appellant's disability on a forward-going 
basis, from the effective date of the new provisions.  They 
may not be applied to effect an award of increased benefits 
prior to their effective date, however, due to the 
aforementioned restrictions at § 5110(g); nor may they be 
applied retroactively so as to restrict or limit the rating 
that the claimant would otherwise be entitled to under the 
former criteria.  See also VAOPGCPREC 3-2000, 65 Fed. Reg. 
34,531 (May 30, 2000) (indicating that the Board's analysis 
must be based on consideration of all of the material and 
evidence of record, rather than merely the evidence which 
pre-dates or post-dates a pertinent change to VA's rating 
schedule).

Thus, in determining whether the appellant is entitled to an 
increased rating for his service-connected PTSD the Board 
must consider (1) whether an increased rating is warranted 
under the old criteria at any time prior to, on, or after 
November 7, 1996; and (2) whether an increased rating is 
warranted under the "new" criteria for evaluating mental 
disorders at any time on or after November 7, 1996.

Mental Assessment Criteria

The American Psychiatric Association DSM-IV provides for 
multiaxial assessment of an individual's functioning.  Axis V 
is used to report a numerical overall assessment called the 
Global Assessment of Functioning (GAF).  The DSM-IV criteria 
for diagnosis of mental disorders have been adopted by VA.  
See 38 C.F.R. § 4.125.

A GAF score of 61-70 reflects some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

A GAF score of 51-60 reflects moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).

A GAF score of 41-50 reflects serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

Analysis

The veteran contends that his anxiety disorder has worsened 
and warrants a higher rating.

Throughout the pendency of this claim, a period of 14 years 
during which the veteran has had four VA mental examinations, 
a psychological screening, and a field survey, the 
manifestations of the veteran's anxiety disorder have been no 
more than mild to moderate.  In fact, the evidence reflects 
that the veteran has exhibited very few of the symptoms 
required for a compensable rating, has a good relationship 
with his wife, and participates in community activities.

The evidence reflects that the veteran has exhibited 
virtually none of the symptoms required to warrant a 50 
percent rating.  There is no evidence of flattened affect, 
speech impairment, panic attacks, difficulty in understanding 
complex commands, impairment of memory, impairment of 
judgment, impaired abstract thinking, or difficulty in 
establishing effective social relationships.

While the veteran has exhibited a few of the symptoms 
required for a 30 percent rating, such as anxiety and sleep 
impairment, the evidence of record does not show that the 
veteran presently meets the criteria for a 30 percent rating.  
However, as the 30 percent rating has been in effect for 20 
years, it is protected and may not be changed. 

The GAF scores of 61 and 60 are reasonably consistent with 
the documented symptomatology, reflecting only mild to 
moderate impairment, although the Board notes that the 
veteran does not exhibit some of the symptoms normally 
associated with those scores such as flat affect, 
circumstantial speech, or occasional panic attacks.

In applying the old criteria for the evaluation of mental 
disorders, the Board finds that the criteria for a rating 
greater than 30 percent are also not met.  The veteran's 
symptomatology more near approximates the criteria for a 30 
percent rating which is warranted for definite social 
industrial impairment.  The Board finds that the veteran's 
symptomatology does not rise to the level of considerable 
social and industrial impairment which would be required for 
an increased rating of 50 percent.  The veteran's 
symptomatology has been termed by the most recent examiner as 
"moderate."  His GAF scores are indicative of mild to 
moderate social or industrial impairment.  The Board finds 
this level of symptomatology more nearly approximates 
"definite" as shown in the rating criteria and does not 
rise to the level of "considerable."

The Board finds that the criteria for an increased rating are 
not met pursuant to the current or the previous rating 
criteria in effect.  The preponderance of the evidence is 
against the claim for an increased rating and, accordingly, 
the claim must be denied.


ORDER

Entitlement to an increased rating for anxiety secondary to 
head trauma, currently rated at 30 percent, is denied.


	                        
____________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


